810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.VETERANS ADMINISTRATION, Defendant-Appellee.
No. 86-5851.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record, plaintiff having declined to file a timely informal brief, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. § 1983, plaintiff seeks redress from the Veterans Administration for injuries he alleges were incurred during a period of service with the United States Marine Corps.   The district court dismissed the cause as frivolous under 28 U.S.C. § 1915(d).   Plaintiff appealed.   On appeal plaintiff has filed a motion for the appointment of counsel.   He has declined to file an informal brief by the date requested by the Court.


3
Upon examination of the record we affirm for the reasons set forth in the magistrate's report and the final order of the district court.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel is denied and that the final order of the district court is affirmed.